Dissenting opinion of Hr. Justice Lawrence-: I am not able to concur with the majority of the court in the present case. The grounds of my opinión may be briefly stated as follows: “ If a person, having a close bounded on every side by his own lands, grants the close to another, the grantee shall have a way to the close as incident to the grant, or, as it is sometimes termed, a way of necessity; for otherwise he cannot have any benefit from the grant.” 2 Sel. nisi prius, 1041. , “ So, if the middle of the close be reserved, and the surrounding land sold, a way is to be reserved to the grantor.” 2 id. 1042. These are perfectly well settled principles of the common law. When the government of the United States grants land from the public domain it makes the grant simply as a land-proprietor, and retains no rights or privileges which a private individual would not retain under like circumstances. Aldrich v. Aldrich, 37 Ill. 32; Rogers v. Brent, 5 Gilm. 573. So also its grantee takes the same rights, in reference to others, as if the grant came from an individual owner of the fee, and no more. If the government, after making a grant, owns all the surrounding lands, the grantee takes a right of way over the surrounding land to the public highway as an incident to his grant. And if the government retains the title to a tract of land; having sold the land surrounding it on every side, a right of way to a public road is reserved by implication. This right of way continues in both cases both in favor of and against subsequent grantees, for it is a right created by operation of law and from necessity, to enable owners to enjoy their lands. I consider our statute in regard to private roads as simply based upon this common law right, and regulating the mode of its exercise. Perhaps it has the effect, by implication, of restraining its exercise to the method pointed out by the statute. But as the right existed before the act was passed, by the established rules of the common law, in regard to the construction of grants, I am unable to see how the act can be considered as impairing a vested right, or taking any portion of the property of one person and giving it to another. The act, in its provisions, is- even more favorable to the person over whose land the right of way is claimed, than was the rule of the common law. The prohibitions of the Constitution do not, in my opinion, apply to cases where a statute simply re-affirms a principle of the common law fully recognized and established at the time the Constitution was adopted. I think this judgment should be reversed.